                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
UNITED STATES OF AMERICA                   : CRIMINAL ACTION
                                           :
                                          :
                                          :
            v.                            :  No. 19-CR-0348-1
                                          :
SUNNY SOK                                 :
#77311-066                                :
F.D.C. PHILADELPHIA                       :
7TH & ARCH STREETS                        :
PHILADELPHIA, PA. 19106                   :
                                          :
                                          :
__________________________________________:

Goldberg, J.                                                                       June 2, 2021

                                 MEMORANDUM OPINION

       This matter stems from an April 24, 2019 traffic stop of Defendant Sunny Sok. In

conjunction with this stop, Philadelphia Police Officer Joseph Mason ascertained that Sok’s

vehicle registration had expired, and, during a subsequent search of Sok’s vehicle, narcotics and a

firearm were discovered.

       Sok was charged with possession with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count One), possession of a firearm in

furtherance of a drug trafficking crime, in violation of 21 U.S.C. § 924(c)(1)(A)(i) (Count Two),

and possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 8922(g)(1) (Count

Three). On October 29, 2020, a jury convicted Sok on Counts One and Two and, immediately

thereafter, following a bench trial, Sok was found guilty on Count Three.

       Sok now moves for judgment of acquittal on Counts One and Three. For the following

reasons, his Motions will be denied.



                                                1
I.       PROCEDURAL BACKGROUND

         On November 8, 2019, Sok filed a Motion to Suppress physical evidence recovered from

his vehicle, arguing that Officer Mason lacked probable cause for the search. I held a hearing and

later denied Sok’s motion. I concluded that the search of his vehicle did not violate the Fourth

Amendment because, even if the search was otherwise unconstitutional, all physical evidence

would have been inevitably discovered through implementation of the City of Philadelphia Police

Department’s Live Stop Policy. 1

         On November 11, 2020, Sok filed a post-verdict motion pursuant to Federal Rule of

Criminal Procedural 29(c) regarding Count One, arguing that the Government did not offer

evidence that the weight of the methamphetamine in Sok’s car was at least 50 grams. Sok posits

that the evidence introduced at trial supports only the lesser crime—that he possessed at least 5

grams but less than 50 grams of methamphetamine.

         On January 8, 2021, Sok filed a supplemental motion regarding Count Three, arguing that

the Government did not offer evidence to establish that he had knowledge of his status as a person

prohibited from carrying a firearm.

II.      FACTUAL BACKGROUND

         The evidence presented by the Government relevant to Sok’s current motions is set forth

below:

      1. On April 24, 2019, Philadelphia Officer Joseph Mason was on patrol when he observed a
         vehicle make an illegal right turn at a red light in Philadelphia, Pennsylvania. Officer
         Mason activated his lights and sirens and pulled over the vehicle, which was being operated


1
         Pursuant to 75 Pa. Cons. Stat. § 6309.2(a)(2), the Pennsylvania Motor Vehicle Code permits law
enforcement officers, in the interest of public safety, to direct that a vehicle be towed when an officer
confirms that the car lacks a valid registration. The Philadelphia Police Department’s Live Stop Policy
mandates that any car being operated in violation of 75 Pa. Cons. Stat. § 6309.2, such as one lacking valid
registration, shall be impounded in accordance with the procedures set forth in the policy. (See Phila. Pol.
Dept. Directive 12.8.)

                                                     2
       and was owned by Sok. (N.T. 10/28/20 at 31:11–33:3, ECF No. 104; N.T. 10/29/20 at
       17:7–14, ECF No. 98.)

    2. After learning that Sok’s vehicle registration had expired, Officer Mason asked Sok to exit
       the vehicle and detained Sok in the back of the police car. (N.T. 10/28/20 at 35:21–36:24.)

    3. Officer Mason then searched inside of Sok’s vehicle. (Id. at 36:23–37:19.) From inside
       of a black backpack that was on the backseat of the car, Officer Mason recovered a bag of
       white crystals and powder. (Id. at 37:22–38:4, 45:25–46:11.) From the vehicle’s center
       console, he recovered a revolver and a closed soup container, which housed a bag of pills,
       a white power, and an off-white powder. (Id. at 38:5–23.)

    4. Based on a careful review of the record, it is somewhat unclear as to where some of the
       suspected narcotics were found in Sok’s car and how they correspond with the
       Government’s trial exhibits. However, trial testimony did clearly establish that the white
       crystals and powder found in the backpack and center console were suspected
       methamphetamine. Each of these items were documented on Philadelphia Police
       Department Property Receipt No. 3407513 and were marked as Government Exhibits 8A
       (two baggies of suspected methamphetamine), 8B (one baggie of suspected
       methamphetamine), and 8C (one baggie of suspected methamphetamine). (Id. at 38:5–23,
       45:25–46:11; Gov’t Exs. 8, 16.)

    5. Officer Mason testified at trial, during which he described Government Exhibits 8A, 8B,
       and 8C as containing an “off-white chunky or rock-like substance.” (N.T. 10/28/20 at
       45:25–46:11.) He testified that based on his 18 years of experience as a Philadelphia police
       officer, he believed that the baggies’ contents were methamphetamine. (Id. at 45:25–46:11,
       68:8–12, 74:9–21.)

    6. Dr. Anita Bose, a forensic scientist with the Philadelphia Police Department, analyzed most
       of the alleged narcotics recovered from Sok’s vehicle. (N.T. 10/28/20 at 5:9–15, 9:14–
       10:14, ECF No. 90.) She documented her findings in a Chemistry Laboratory Report (“Lab
       Report”), which was admitted into evidence as Government Exhibit 17. (Id.)

    7. Dr. Bose received the four baggies from Government Exhibits 8A, 8B, and 8C and
       referenced them in her Lab Report as “Items” 8A, 8B, and 8C. It is undisputed that
       Government Exhibits 8A, 8B, and 8C refer to the same four baggies as those referenced in
       Dr. Bose’s Lab Report Items 8A, 8B, and 8C.2 Dr. Bose’s testimony and Lab Report
       revealed that she chemically tested only three of the four baggies, including one of two
       baggies from 8A, the single baggie in 8B, and the single baggie in 8C. (N.T. 10/28/20 at
       16:12–17:24; Lab Report at 4, ECF No. 85-1.) All three tested positive for
       methamphetamine. (Id.) Dr. Bose did not chemically analyze the second baggie in 8A,
       though her testimony and written records confirm that when she received all four baggies,
       the untested baggie in Item 8A was taped to the other, tested baggie in Item 8A. (N.T.
       10/28/20 at 16:12–17:4; Lab Report at 4.) Sok stipulated that the untested baggie weighed
       29.198 grams. (N.T. 10/28/20 at 16:12–17:24.)
2
       For the sake of clarity, I will refer to these four baggies as “Items 8A, 8B, and 8C.”

                                                    3
       8. Drug Enforcement Administration (“DEA”) Supervisory Special Agent Randy Updegraff,
          who was accepted as an expert in drug trafficking, described the narcotics recovered from
          Sok’s vehicle. (N.T. 10/28/2020 at 92:7–25, 96:20–97:14, 100:19–101:11.) Based on his
          23 years of experience as a DEA agent, he opined that the narcotics and paraphernalia
          found in Sok’s car were consistent with drug trafficking. (Id. at 100:19–101:11.) His
          testimony reflected that he believed that all four baggies in Items 8A, 8B, and 8C, including
          the untested baggie, contained methamphetamine. (Id.)

       9. During the bench trial on Count Three, the Government submitted a number of joint
          stipulations into evidence, detailed below.

III.      LEGAL STANDARD

          Federal Rule of Criminal Procedure 29(c) permits a defendant to “move for a judgment of

acquittal, or renew such a motion, within 14 days after a guilty verdict or after the court discharges

the jury, whichever is later. . . . If the jury has returned a guilty verdict, the court may set aside the

verdict and enter an acquittal.” A motion for a post-verdict judgment of acquittal requires the court

to “review the record in the light most favorable to the prosecution to determine whether any

rational trier of fact could have found proof of guilt beyond a reasonable doubt based on the

available evidence.” United States v. Wolfe, 245 F.3d 257, 261 (3d Cir. 2001); see also Jackson

v. Virginia, 443 U.S. 307, 319 (1979). The court must “draw all reasonable inferences in favor of

the jury verdict.” United States v. Anderskow, 88 F.3d 245, 251 (3d Cir. 1996). “Courts must be

ever vigilant in the context of Fed. R. Crim. P. 29 not to usurp the role of the jury by weighing

credibility and assigning weight to the evidence, or by substituting its judgment for that of the

jury.” United States v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005).

          A defendant bears an “extremely high” burden when challenging the sufficiency of the

evidence supporting a jury verdict. United States v. Iglesias, 535 F.3d 150, 155 (3d Cir. 2008)

(quoting United States v. Lore, 430 F.3d 190, 203-04 (3d Cir. 2005)). “Thus, a finding of

insufficiency should ‘be confined to cases where the prosecution’s failure is clear.’” United States



                                                    4
v. Smith, 294 F.3d 473, 477 (3d Cir. 2002) (quoting United States v. Leon, 739 F.2d 885, 891 (3d

Cir. 1984)).

IV.    DISCUSSION

       A. Challenge to the Sufficiency of the Evidence – Possession with Intent to Distribute
          Over 50 Grams of Methamphetamine (Count One)

       Sok acknowledges that the Government produced evidence that he possessed 42.289 grams

of methamphetamine through Items 8B, 8C, and the first of two baggies in 8A. He nonetheless

seeks acquittal on Count One, arguing that the Government failed to produce evidence that he

possessed over 50 grams of methamphetamine. (Def.’s Mot. at 3–4, ECF No. 85.) The crux of

Sok’s argument centers on the second of two baggies recovered and identified as Item 8A of Dr.

Bose’s Lab Report. As for the first baggie in Item 8A, Sok acknowledges that the jury was

presented with evidence that it weighed 28.129 grams and that it tested positive for

methamphetamine. However, Sok asserts that while he stipulated that the second baggie weighed

29.198 grams, he did not agree that it tested positive for methamphetamine. Thus, Sok presses

that because this bag was not tested, the Government failed to introduce evidence upon which the

jury could have concluded that it consisted of methamphetamine. The Government responds that

sufficient circumstantial evidence was presented to support the jury’s conclusion that the second

baggie contained methamphetamine and, thus, the verdict that Sok possessed more than 50 grams

of methamphetamine.

       “It is well-established that ‘lay testimony and circumstantial evidence may be sufficient,

without the introduction of an expert chemical analysis, to establish the identity of the . . . alleged

narcotics.’” United States v. Stewart, 179 F. App’x 814, 818 (3d Cir. 2006) (citing United States

v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976)). “So long as the government produces sufficient

evidence, direct or circumstantial, from which the jury is able to identify the substance beyond a


                                                  5
reasonable doubt, the lack of scientific evidence is not objectionable.” Id.; see also United States

v. Harrell, 737 F.2d 971, 978 (11th Cir. 1984) (explaining that direct evidence is not required and

circumstantial evidence is sufficient to prove the identity of a controlled substance).

       Jury convictions for narcotics distribution charges have been upheld in cases where

chemical analyses were lacking but where circumstantial evidence sufficiently identified the

narcotics at issue. For example, in United States v. Dixon, 67 F. App’x 793, 795 (4th Cir. 2003),

the United States Court of Appeals for the Fourth Circuit affirmed a conviction for a possession

with intent to distribute phencyclidine (“PCP”), even though the Government produced no expert

chemical analysis at trial. Id. The court concluded that sufficient circumstantial evidence

supported the identification of the PCP, including testimony regarding the physical description of

the substance and its packaging. Id.

       The United States Court of Appeals for the Third Circuit has likewise upheld a conviction

for possession with intent to distribute cocaine where no chemical testing was performed to

identify the narcotics in question. Stewart, 179 F. App’x at 819. In Stewart, the Third Circuit

reviewed the evidence offered by the Government at trial regarding identification of the suspected

narcotics, which consisted entirely of lay witnesses testimony of individuals that sold and

purchased the narcotics. Id. In affirming the trial court’s denial of a request for a new trial, the

Third Circuit concluded that sufficient circumstantial evidence, including the witnesses’

descriptions of the physical appearance of the drugs, provided “ample” circumstantial evidence to

“allow the jury to find beyond a reasonable doubt that the substance was in fact cocaine.” Id.

       Similarly, in United States v. Scott, 725 F.2d 43, 44, 46 (4th Cir. 1984), the Fourth Circuit

affirmed a jury verdict for possession of cocaine, despite the Government’s lack of chemical

testing to identify the substance. The court found that sufficient circumstantial evidence, including



                                                 6
a lay witness’ testimony about his familiarity with and the appearance of the narcotics in question,

amongst other circumstantial evidence, was sufficient to identify the drugs and support the

conviction. Id. at 46; see also United States v. Isaac, No. 05-576-1, 2008 WL 3919353, at *5 (E.D.

Pa. Aug. 26, 2008) (“Neither expert testimony nor chemical analysis is required for a jury to

properly find the substance distributed was [the narcotic in question].”).

       Here, it is true that there was no chemical testing of the second baggie in Item 8A.

However, considering all of the evidence in the light most favorable to the Government, sufficient

circumstantial evidence was presented to permit the jury to conclude that its contents were

methamphetamine.

       First, chemical lab testing confirmed that three of the four baggies of suspected

methamphetamine (Items 8B, 8C, and the first baggie in 8A) all tested positive for

methamphetamine. (N.T. 10/28/20 at 16:12–17:4; Lab Report at 4.) When the four baggies were

presented to Dr. Bose, the untested baggie in Item 8A was taped to the second baggie that did, in

fact, test positive for methamphetamine. (Id.) Viewing this evidence in the light most favorable

to the Government, the jury was well within its right to conclude that the untested baggie contained

the same methamphetamine contents as both the baggie to which it was taped and the two other

baggies found in the same vehicle.

       Additional circumstantial evidence further supported the verdict regarding the contents of

the untested baggie in Item 8A. This evidence included the testimony and opinions of two

seasoned law enforcement officers about the physical appearance of the baggies’ contents and

packaging. First, Officer Mason testified that based on his 18 years of experience as a Philadelphia

Police Officer, he believed that the “off-white chunky or rock-like substance” in all four baggies

was methamphetamine. (N.T. 10/28/20 at 45:25–46:11, 68:8–12, 74:9–21 (“There was a – in my



                                                 7
experience, I’m going to say a large amount of various narcotics [recovered from Sok’s vehicle].

There was a white crystal substance, which we believed to be methamphetamine.”).)

       The written description in the Property Receipt of the appearance of the packaging and

contents of the four baggies was also consistent. The four baggies logged on Philadelphia Police

Department Property Receipt No. 3407513 were described as “[f]our (4) ziplock baggies

containing a white crystalized and chunky substance alleged Crystal Methamphetamine.” (Gov’t

Ex. 16.) Officer Mason’s description of the untested bag in conjunction with the description in the

Property Receipt are further circumstantial evidence upon which the jury could conclude that the

fourth baggie contained methamphetamine.

       The Government also presented the expert opinion of Supervisory Special Agent Randy

Updegraff, a 23-year veteran of the DEA who was accepted as an expert in drug trafficking. Agent

Updegraff testified that he reviewed the police reports, property receipts, items seized from Sok’s

car, the photograph of Items 8A, 8B, and 8C, and the Lab Report. (N.T. 10/28/2020 at 51:18–

52:20, 56:6–10, 58:5–15.) Based on his review of Items 8A, 8B, and 8C, which included the

untested baggie in Item 8A, he described their packaging as follows:

       Q. Are you familiar with – well, you said you reviewed the reports in this case.
          And as you know, there are approximately 70 grams of methamphetamine that
          was seized from the Defendant. Do you have an opinion as to whether or not
          that amount is consistent with personal use or distribution?
       A. I do.
       Q. What is your opinion?
       A. My opinion is the way the drugs were packaged, they were packaged in ounce
          quantities and quarter ounce quantities, they would – that amount of drugs being
          the two-ounce quantities, so it was approximately 56 grams, in two bags, so two
          ounces and two bags, approximately seven grams or quarter ounces, those are
          quantities that would be either distributed at that level and sold for a wholesale
          price to another distributor, or they could be broken down into $50 bags. That
          is typically how methamphetamine is sold on the street. . . .

(Id. at 100:19–101:11.)



                                                8
      While this opinion was primarily offered to explain that the narcotics, packaging, and

paraphernalia found in Sok’s vehicle were consistent with distribution, Agent Updegraff’s

testimony certainly included his opinion that all of the white powder found in each bag contained

methamphetamine. (N.T. 10/28/2020 at 101:10–11 (“That is typically how methamphetamine is

sold on the street. . . .”).) This is yet another piece of circumstantial evidence to support the jury’s

conclusion that the untested baggie in Item 8A was methamphetamine.

        In sum, viewing all of the evidence in the light most favorable to the Government, a rational

jury could have concluded that the second baggie in Item 8A, which weighed 29.198 grams,

consisted of methamphetamine. Chemical testing confirmed that three of the four baggies tested

positive for methamphetamine. The only untested baggie was taped to another baggie that did

contain methamphetamine. Both an experienced Philadelphia police officer and seasoned DEA

Supervisory Special Agent opined that the contents of all four baggies contained

methamphetamine. Drawing all reasonable inferences in favor of the jury verdict, I thus conclude

that sufficient circumstantial evidence supported Sok’s conviction for possession of over 50 grams

of methamphetamine. Accordingly, Sok’s Motion for Judgment of Acquittal on Count One will

be denied.

        B. Challenge to the Sufficiency of the Evidence – Possession of a Firearm by a
           Convicted Felon (Count Three)

        Sok also seeks acquittal on Count Three, arguing that the Government failed to establish

that he knew that his prior conviction was a felony, i.e, that he knew of his status as a person

prohibited from carrying a firearm, as required by Rehaif v. United States, 139 S. Ct. 2191 (2019)

and United States v. Nasir, 982 F.3d 144, 150 (3d Cir. 2020).

        To obtain a conviction of a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g), the government must prove beyond a reasonable doubt that:


                                                   9
       1) The defendant knowingly possessed the firearm described in the Indictment;
       2) Prior to the time that the defendant possessed the firearm, the defendant had
          been convicted of a felony, that is, a crime punishable by imprisonment for a
          term exceeding one year;
       3) At the time that the defendant possessed the firearm, the defendant knew of his
          previous conviction and knew that it was for a crime punishable by
          imprisonment for a term exceeding one year; and
       4) The defendant’s possession of that firearm was in or affecting interstate or
          foreign commerce.

Rehaif, 139 S. Ct. at 2200; Nasir, 982 F.3d at 160, 170. Sok does not dispute that elements one,

two, and four were established at trial. Rather, he argues that record does not support the third

element.

       For a previously convicted felon, the “knowledge-of-status element means that the

government has to prove that he knew he was a ‘person . . . who has been convicted . . . of . . . a

crime punishable by imprisonment for a term exceeding one year.” Nasir, 982 F.3d at 160 (quoting

18 U.S.C. § 922(g)(1)).

       The Government opened its case on Count Three by reading the following stipulation,

which was entered into evidence as Government Exhibit 23:

       Prior to April 24, 2019, defendant SUNNY SOK had been convicted in a court of
       the Commonwealth of Pennsylvania of a crime punishable by imprisonment for a
       term exceeding one year, that is, he had been convicted of a felony within the
       meaning of Title 18, United States Code, Section 922(g)(1), and he had knowledge
       of this conviction. Government Exhibit 19, the certified copies of conviction, are
       admitted into evidence support of this stipulated fact.

(Gov’t Ex. 23 (emphasis added).) Government Exhibit 19, also admitted into evidence, set forth

a June 24, 2016 “Order of Sentence,” which reflected that Sok pled guilty to state court felony

charges for (a) manufacture, delivery, or possession with intent to manufacture or deliver cocaine,

in violation of 35 Pa. Cons. Stat. § 780-113 (A)(30) and (b) criminal use of communication facility,

in violation of 18 Pa. Cons. Stat. § 7512(A). (Gov’t Ex. 19 at 2.) The “Order of Sentence” directed,




                                                10
“Weapons, Do not own or possess firearms: Do not own or possess or reside in home with

firearms.” (Id.)

       Reviewing the record in the light most favorable to the Government, including Sok’s plea

to felony gun charges and an Order that he not possess a firearm, I conclude that sufficient evidence

was presented to establish that Sok knew of his previous felony conviction and that he knew that

his prior conviction was for a crime punishable by imprisonment for a term exceeding one year.

Indeed, the stipulation that was captured in Government Exhibit 23 explicitly stated that he had

such knowledge. Therefore, Sok’s Supplement Motion for Judgment of Acquittal on Count Three

will be denied.

V.     CONCLUSION

       For the reasons discussed above, I will deny Defendant Sok’s Motion and Supplemental

Motion for Judgment of Acquittal. An appropriate Order follows.




                                                 11
